                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                                DETROIT DIVISION

 In Re:                                         Case No. 19-49768-tjt

 Tamara Maxwell                                 Chapter 13

 Debtor(s).                                     Judge Thomas J. Tucker

                                NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Eastern District of Michigan, and enters an appearance on behalf of FCI
Lender Services, Inc. as Servicer for TJM Portfolio LLC, in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (OH 0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor




   19-49768-tjt    Doc 22    Filed 08/05/19    Entered 08/05/19 08:51:04       Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                               Case No. 19-49768-tjt

 Tamara Maxwell
                                                      Chapter 13
 Debtor2

 Debtor(s).                                           Judge Thomas J. Tucker

                                       PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice has been duly
electronically serviced, noticed or mailed via U.S. First Class Mail, postage prepaid on August 5,
2019 to the following:

          Tamara Maxwell, Debtor
          9155 Dawes
          Detroit, MI 48204-0000

          Terrance A. Hiller, Jr., Debtor’s Counsel
          thiller@fairmaxlaw.com

          Tammy L Terry, Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                      /s/ Molly Slutsky Simons
                                                      Molly Slutsky Simons (OH 0083702)
                                                      Attorney for Creditor




   19-49768-tjt       Doc 22    Filed 08/05/19        Entered 08/05/19 08:51:04   Page 2 of 2
